Citation Nr: 0431348	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-11 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a lung disability, 
claimed as asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a lung disability, claimed as 
asbestosis.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This claim is remanded to obtain medical records from 
the VAMC mentioned by the veteran during his August 2004 
hearing.
?	This claim is remanded to comply with the Veterans' 
Claims Assistance Act (VCAA).


In cases involving a claim of entitlement based on asbestos 
exposure in military service as the cause of current 
disability, the claim must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
Noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
the United States Court of Appeals for Veterans Claims 
(Court) in McGinty observed that some guidelines for 
compensation claims based on asbestos exposure were published 
in Department of Veterans Benefits Circular 21-88-8 (DVB 
Circular), dated May 11, 1988.  The DVB Circular was 
subsequently rescinded but its basic guidelines are now found 
in Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI, para. 7.21 (January 
31, 1997).

The Court held in Ashford v. Brown, 10 Vet. App. 120, 124-125 
(1997), that the Board must follow development procedures 
applicable specifically to asbestos-related claims.  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre- 
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease. M21-1, Part VI, 
7.21(d)(1), pp. 7-IV-3, 7-IV-4.  VA Adjudication Procedure 
Manual, M21-1 further states, in relevant part, that "[h]igh 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers."

The guidelines concede that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate). See M21-1, Part VI, 7.21(a), p. 7-IV- 
3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App. 
523 (1993).  They note that persons with asbestos exposure 
have an increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal, and urogenital cancer, 
and that the risk of developing bronchial cancer is increased 
in current cigarette smokers who had asbestos exposure.  The 
guidelines further note that the latency period for asbestos- 
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease, and that an 
asbestos-related disease can develop from brief exposure to 
asbestos. M21-1, Part VI, 7.21(b), p. 7- IV- 3 (January 31, 
1997). 

The veteran claims that he was exposed to asbestos in the 
Navy while on active duty aboard his ship.  His DD-214 form 
shows that he was boatswain's mate.  During his August 2004 
hearing, the veteran indicated that he had been seen recently 
at the VAMC.  Accordingly, the RO should remand this claim to 
obtain these outstanding medical records.

This claim is also remanded for the RO to issue a VCAA 
compliant letter to the veteran.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all provisions of VCAA are 
properly applied in the development of the claim.

2.  The veteran should be requested to identify any 
recent medical treatment for his lung disorder (both 
private and VA), and the RO should request copies of all 
records associated with such treatment.  In particular, 
the veteran should be asked to provide information 
concerning his treatment at the VAMC, which he discussed 
in his August 2004 Board hearing.

3.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claim should be readjudicated.  In the 
event that the claim is not resolved to the satisfaction 
of the veteran, he should be furnished a Supplemental 
Statement of the Case regarding service connection for a 
lung disorder that includes all additional applicable 
laws and regulations, and the reason for the decision.  
The veteran must be given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




__________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



